Citation Nr: 0842246	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee.

2.  Entitlement to an increased rating for residuals of a 
surgical resection of the lateral end of the left clavicle.  

3.  Entitlement to service connection for degenerative joint 
disease of the left hip including as secondary to service-
connected degenerative joint disease of the left knee.  

4.  Entitlement to service connection for degenerative joint 
disease of the left ankle including as secondary to service-
connected degenerative joint disease of the left knee.  

5.  Entitlement to service connection for a right knee 
disability including as secondary to service-connected 
degenerative joint disease of the left knee.  

6.  Entitlement to service connection for depression 
including as secondary to service-connected disabilities .  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issues of entitlement to an increased rating for 
degenerative joint disease of the left knee and for surgical 
resection of the lateral end of the left clavicle are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease of 
the left hip that is attributable to military service, or was 
caused or made worse by service-connected disability.  

2.  The veteran does not have degenerative joint disease of 
the left ankle that is attributable to military service, or 
was caused or made worse by service-connected disability.  

3.  The veteran does not have a right knee disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

4.  The veteran does not have depression that is attributable 
to military service, or was caused or made worse by service-
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the left hip that is the result of disease or injury incurred 
in or aggravated during active military service; degenerative 
joint disease of the left hip is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

2.  The veteran does not have degenerative joint disease of 
the left ankle that is the result of disease or injury 
incurred in or aggravated during active military service; 
degenerative joint disease of the left ankle is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

3.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a right knee disability is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

4.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service; depression is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006 and April 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the veteran in January 2006 and 
advised him of the evidence necessary to establish service 
connection on a direct and secondary basis.  In the notice 
letter, the RO also notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
It requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession in support of his claims.  The claims were 
subsequently readjudicated in Supplemental Statements of the 
Case (SSOCs) dated in December 2007 and March 2008.

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements was also 
provided to the veteran.  That letter advised the veteran as 
to the basis for assigning both disability ratings and 
effective dates, and explained the type of evidence necessary 
to substantiate claims for a higher evaluation and/or an 
earlier effective date.  Thus, the Board finds that the 
content of the notice provided in the January 2006 and March 
2006 letters satisfy each of the elements specified by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini and Dingess.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
record also indicates that the veteran is receiving Social 
Security Administration (SSA) disability benefits; however, 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant 
evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  The veteran has 
not contended that he was awarded SSA benefits for the issues 
on appeal and the record indicates that the veteran was 
awarded SSA disability benefits for a nonservice-connected 
back disability, which is not relevant to the issues on 
appeal.  Remanding the case to obtain such records would 
serve no useful purpose.   

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal, 
as discussed in more detail below, the record is absent for 
competent lay or medical evidence that the veteran's claimed 
disabilities are associated with any events, injuries, or 
diseases that occurred in service or to a service-connected 
disability.  

In this regard, the Board cognizant that there are instances 
in which lay testimony can serve to establish an association 
between the claimed disability and military service, or a 
service-connected disability, for the purpose of satisfying 
the criteria of McLendon.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In this case, the veteran has not alleged any continuity of 
symptomatology between the claimed disabilities and his 
military service.  Thus, there is no lay evidence suggesting 
a direct association between his current disabilities and 
service.  Rather, he has claimed that these disabilities were 
caused or aggravated by his service-connected left knee 
disability.  However, a lay person is not competent to offer 
an opinion on complex medical questions, and the Board 
believes that, as a lay person, the veteran is not competent 
to offer an opinion linking his claimed left hip, left ankle, 
and right knee disabilities, or his depression, to his 
service-connected knee disability.  Therefore, this is not a 
case in which the appellant and his representative's lay 
beliefs alone can serve to establish any association between 
the veteran's disabilities and his service-connected 
disabilities.  As there is no other competent evidence 
suggesting any association with service, the Board finds that 
an examination is not warranted under the criteria set forth 
in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  Thus, the Board finds that examinations are not 
necessary in this instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Claims

The veteran claims that he has degenerative joint disease of 
the left hip, degenerative joint disease of the left ankle, a 
right knee disability, and depression secondary to service-
connected degenerative joint disease of the left knee.  

The veteran's service treatment records (STRs) reveal that 
clinical evaluation of the veteran's lower extremities and a 
psychiatric evaluation were normal.  The records did not 
reveal any complaints, findings, or treatment for the 
veteran's left hip, left ankle, right knee, or depression.  
The veteran reported nervous trouble on his report of medical 
history prepared in conjunction with his separation 
examination dated in April 1965.  However, the separation 
examination revealed a normal psychiatric evaluation and the 
veteran was noted to have a ganglion of the right 
intrapatellar area.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2003 to March 2005.  The records do 
not reveal any complaints, findings, or treatment for a left 
hip or left ankle disability or a right knee disability.  In 
July 2003 the veteran was reported to be seen for depression.  

Private treatment reports from Marquette General Hospital 
dated from April 2000 to April 2005 reveal a diagnosis of 
minimal degenerative changes of the left hip in December 
2002.  The veteran was assessed with mild degenerative 
changes of the left hip in January 2005.  

Private treatment reports from Upper Michigan Rehabilitation 
Center dated from June 2000 to August 2007 reveal that the 
veteran underwent physical therapy for left hip 
osteoarthritis in 2005.  

Private treatment reports from BayCare Clinic dated from 
August 2006 to January 2008 reveal a diagnosis of left 
trochanteric bursitis in November 2007 and January 2008.  

VA examination reports dated in August 2001, August 2004, 
November 2006, and August 2007 do no reveal any complaints or 
findings related to a left hip or left ankle disability, a 
right knee disability, or depression.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2008).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

Although the veteran reported nervous trouble at his 
separation from service, the veteran's STRs do not document 
treatment for any psychiatric disability.  The STRs also do 
not document any complaints, findings, or treatment for a 
left hip disability, a left ankle disability, or a right knee 
disability.  The Board acknowledges that the veteran was 
assessed with a ganglion of the right intrapatellar area at 
his separation from service; however, the medical records 
associated with the claims file do not reveal any diagnoses 
relating to a right knee disability since service.  
Similarly, the record is silent for any complaints, findings, 
or treatment for a left ankle disability.  

The Board notes that the veteran was seen at VA for 
complaints of depression on one occasion and the private 
medical records document recent findings of mild degenerative 
changes of the left hip and a diagnosis of left trochanteric 
bursitis.  However, none of the veteran's medical records 
relate any of his claimed conditions to his period of 
military service or his service-connected degenerative 
arthritis of the left knee.  Furthermore, degenerative joint 
disease of the left hip was not manifest to a compensable 
degree within one year of separation from active duty.  
38 C.F.R. § 3.307, 3.309.  Consequently, the preponderance of 
the evidence is against the claims.  

The Board notes that the veteran has alleged that he has 
degenerative joint disease of the left hip, degenerative 
joint disease of the left ankle, a right knee disability, and 
depression that are related to service or to a service-
connected disability.  However, while the veteran is capable 
of providing information regarding the current symptoms 
related to his disabilities, as a layperson, he is not 
qualified to offer opinions on matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for degenerative joint disease of the left 
hip, degenerative joint disease of the left ankle, a right 
knee disability, and depression.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip including as secondary to service-
connected degenerative joint disease of the left knee is 
denied.  

Entitlement to service connection for degenerative joint 
disease of the left ankle including as secondary to service-
connected degenerative joint disease of the left knee is 
denied.  

Entitlement to service connection for a right knee disability 
including as secondary to service-connected degenerative 
joint disease of the left knee is denied.  

Entitlement to service connection for depression including as 
secondary to service-connected degenerative joint disease of 
the left knee is denied.  


REMAND

The Board has determined that additional development is 
necessary prior to adjudication of the claim of entitlement 
to increased ratings for disabilities of the left knee and 
left clavicle.  

Prior to certification of the veteran's appeal to the Board, 
but following the most recent adjudication of the issues on 
appeal, additional medical evidence concerning the veteran's 
claims for increased evaluation was received by the RO.  
Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a SOC or supplemental statement of the case 
(SSOC), it must prepare another SSOC reviewing that evidence.  
See 38 C.F.R. §§ 19.31(b)(1); cf. 38 C.F.R. § 20.1304(c) 
(2007).  Thus, this case must be remanded so that this 
evidence can be considered by the agency of original 
jurisdiction in the first instance.

Furthermore, the veteran was afforded a VA examination to 
assess his left knee disability in August 2004.  The veteran 
subsequently underwent a left total knee arthroplasty in 
October 2007.  

The veteran's degenerative joint disease of the left knee was 
rated as 10 percent disabling when he initiated his appeal.  
The RO granted a temporary total rating for his left knee 
disability for the period from October 24, 2007, to December 
1, 2008, at which time a 30 percent rating was effectuated.  
However, the veteran has not been afforded the benefit of an 
examination for purposes of evaluating the severity of the 
disability since his surgery.  The veteran's representative 
indicated in a May 2008 statement that the veteran was having 
complications following his surgery and was contemplating 
another procedure for his left knee.  

The Board notes that VA outpatient treatment reports dated 
through March 2005 were associated with the claims file.  
Additionally, various private medical records were associated 
with the claims file.  In order to properly assess the 
veteran's claim, any additional records should be requested 
and associated with the claims file.  
Given that the veteran underwent surgery and has indicated 
that he has been having complications since the surgery, the 
veteran should be afforded a VA examination to assess his 
claim of entitlement to an increased rating for a left knee 
disability prior to adjudication of the appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
left knee and left clavicle 
disabilities.  Any outstanding 
records identified by the veteran 
should be obtained and associated 
with the claims file and any records 
promulgated by VA dated after March 
2005 should be obtained and 
associated with the claims file.

2.  A VA orthopedic examination 
should thereafter be scheduled to 
determine the extent of the 
veteran's left knee disability.  All 
necessary tests and studies, 
including range of motion studies, 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function due to 
problems such as pain should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


